Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 01/14/2021. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-4, 9-12 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han, et al. (US 2020/0413312 A1), hereinafter (“Han”).



Han discloses a method comprising: receiving, by a source node, a conditional handover cancellation message from a target node, wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation for a user equipment, and wherein the indication comprises a cause value or an information element (abstract, if the target cell configuration or prepared target cell resources for the handover have changed prior to handover to the target cell, the target cell sends a CHO Cancel message with a cause IE indicating the change of the target cell configuration or prepared resources; also see fig.3; pars. 0074-0077 and the table therein).

Claim 2
Han further discloses [T]he method of claim 1, further comprising: determining, by the source node, whether or not to send a conditional handover request to the target node for providing an updated conditional handover command. (abstract, the source cell sends a Handover Request (HR) message to a target cell, etc., If the source configuration changes before handover, the source cell can use the target configuration information to avoid transmission of another HR message. if the full configuration was indicated. If the source configuration changes, the other HR message indicates whether UE context and/or history information should be processed by the target cell).




Han further discloses [T]he method of claim 1, wherein the indication comprises at least one reason for the modification- related cancellation. (abstract, cause IE; also see the Table in par. 0081, pgs. 12-13, which discloses serval causes for CHO cancellation).

Claim 4
Han further discloses [T]he method of claim 3, wherein the at least one reason comprises at least one of: one or more bearers cannot be supported, one or more packet data unit sessions cannot be supported, one or more new bearers previously rejected can be now supported, one or more packet data unit sessions previously rejected can be now support, and contention-free random access information change. (See the Tables in pars. 0081-0082, pgs. 12-16, action desirable for radio resources including bearer option not available, radio resources not available, etc.; also see the table in par. 0086).

Claim 9
The claim represents an apparatus, e.g. the source base station/node, recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Han further discloses a base station comprising a processor and memory as recited in the claim. See Han, fig.2, processor 202 and storage device 216 comprising software 224.

Claim 10
The claim is rejected using the same grounds used for rejecting claim 2 above.

The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 12
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 17
Han discloses an apparatus, e.g. the target base station/node, comprising a processor and memory (Han, fig.2, processor 202 and storage device 216 comprising software 224), the one or more memories and the computer program code configured, with the one or more processors, to cause the apparatus to at least: 
send, to a source node, a conditional handover cancellation message, wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation, and wherein the indication comprises a cause value or an information element (abstract, if the target cell configuration or prepared target cell resources for the handover have changed prior to handover to the target cell, the target cell sends a CHO Cancel message with a cause IE indicating the change of the target cell configuration or prepared resources; also see fig.3; pars. 0074-0077 and the table therein).

Claim 18
Han further discloses [T]he apparatus of claim 17, wherein the apparatus is further caused to: receive a conditional handover request from the source node for providing an 

Claim 19
Han further discloses [T]he apparatus of claim 17, wherein the indication comprises at least one reason for the modification-related cancellation. (abstract, cause IE; also see the Table in par. 0081, pgs. 12-13, which discloses serval causes for CHO cancellation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-8, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Wu, et al. (US 2021/0105690 A1), hereinafter (“Wu”).

Claim 5
The feature “sending a reconfiguration message to the user equipment, and wherein the reconfiguration message comprises an indicator indicating release of conditional handover command and/or configuration” is Implicit and/or at least obvious in view of the teachings of Han in view of the teachings of Wu. In particular, Han discloses:  Each target cell may, in response to acceptance of the CHO Request message, transmit to the source cell a handover request acknowledgment (CHO Request Acknowledge), which may contain the conditional handover information IE (or, if the target cell does not admit at least one PDU session resource or failure occurs during handover preparation, a handover preparation failure message containing a requested target cell ID IE). The handover request acknowledgment message may contain parameters and handover condition for that target cell (Conditional Handover Information IE). The source cell may relay the conditional handover information to the UE in a handover command, where the parameters and handover conditions are stored (See fig.3 and par. 0048), That is, the source base stations needs to forward the resources configured or reconfigured by the target base station to the UE.
Further in the same field of endeavor, Wu discloses a similar CHO cancellation method (see par. 0131-0132), wherein Wu specifically discloses: The C-BS (candidate bases station) 106A determines 1062 to reconfigure the conditional handover configuration. The C-BS 106A may determine 1062 to reconfigure the conditional the S-BS 104A transmits 1065 the reconfigured conditional handover configuration to the UE 102, which in turn reconfigures 1066 the previously sent conditional handover configuration according to the reconfigured conditional handover configuration. The UE 102 may optionally transmit an RRC reconfiguration complete message to the S-BS 104A in response to receiving the reconfigured conditional handover configuration. (see fig.10 and pars. 0131-0132).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the CHO cancellation process of Han by configuring the source base station to forward the reconfigured/modified resources to the user equipment (UE), and further to configure the UE to send a corresponding reconfiguration completion response message, as taught by Wu, so as to enable the UE to adjust and/or optimize its ongoing connection resources according to the resources available at the target base station and further to ensure the UE is ready to complete the handover process, as suggested by Wu above. 


Claim 6


Claim 7
The feature “sending a conditional handover cancel response message from the source node to the target node, wherein the response message comprises an indicator indicating whether the user equipment has successfully reconfigured and/or released conditional handover command” is obvious in view of the teachings of Han and further in view of Wu.
In particular, Hand discloses: if the source configuration changes, the other HR message indicates whether UE context and/or history information should be processed by the target cell (see abstract). Further, Wu discloses: The UE 102 may optionally transmit an RRC reconfiguration complete message to the S-BS 104A in response to receiving the reconfigured conditional handover configuration; also see Wu, last step in fig.9). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the source base station to send a cancellation response message to the target base station indicating whether the user equipment has successfully reconfigured and/or released conditional handover command so as to enable the target base station to proceed with the conditional handover and 

Claim 8
The feature “sending a conditional handover request message from the source node to the target node, and wherein the request message comprises an indicator indicating whether the user equipment has successfully reconfigured and/or released conditional handover command” is obvious in view of the teachings of Han and further in view of Wu.
In particular, Hand discloses: if the source configuration changes, the other HR message indicates whether UE context and/or history information should be processed by the target cell (see abstract). Further, Wu discloses: The UE 102 may optionally transmit an RRC reconfiguration complete message to the S-BS 104A in response to receiving the reconfigured conditional handover configuration; also see Wu, last step in fig.9). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the source base station to send a cancellation response message to the target base station indicating whether the user equipment has successfully reconfigured and/or released conditional handover command so as to enable the target base station to proceed with the conditional handover and corresponding reserved resources and/or maintaining or deleting the UE context , for 

Claim 13
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 14
The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 7 above.

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 8 above.

Claim 20
The feature “receive a conditional handover cancel response message from the source node, wherein the response message comprises an indication indicating whether the user equipment has successfully reconfigured and/or released conditional handover 
Further in the same field of endeavor, Wu discloses a similar CHO cancellation method (see par. 0131-0132), wherein Wu specifically discloses: The C-BS (candidate bases station) 106A determines 1062 to reconfigure the conditional handover configuration. The C-BS 106A may determine 1062 to reconfigure the conditional handover configuration if the C-BS 106A becomes congested after having previously sent the at least one conditional handover configuration to the UE 102, etc., after the C-BS 106A generates the reconfigured conditional handover configuration, the C-BS 106A includes the reconfigured conditional handover configuration in a modification message (e.g., a Handover Request Acknowledge message, Handover Modification message, or Handover Cancel message) and transmits 1064 the modification message to the S-BS the S-BS 104A transmits 1065 the reconfigured conditional handover configuration to the UE 102, which in turn reconfigures 1066 the previously sent conditional handover configuration according to the reconfigured conditional handover configuration. The UE 102 may optionally transmit an RRC reconfiguration complete message to the S-BS 104A in response to receiving the reconfigured conditional handover configuration. (see fig.10 and pars. 0131-0132).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the CHO cancellation process of Han by configuring the source base station to forward the reconfigured/modified resources to the user equipment (UE), and further to configure the UE to send a corresponding reconfiguration completion response message, as taught by Wu, so as to enable the UE to adjust and/or optimize its ongoing connection resources according to the resources available at the target base station and further to ensure the UE is ready to complete the handover process, as suggested by Wu above. 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Da Silva, et al. (US 2022/0038975 A1). See figs.11-12; also see fig. 13 and associated text in pars. 0169-0174: the first node (target node) can transmit, to the source node, an indication that the configuration is no longer valid. In some embodiments, this operation can include transmitting a cancelling indication and a cause why the configuration is no longer valid (e.g., in sub-block 1362). The cancelling indication can be the indication can be transmitted from the first node to the second node as a Conditional Handover Cancel message, such as shown in FIGS. 9 and 11. The message may contain at least some of the information described below, which is further summarized in Table 1: . . . a cause for the cancelling operation, e.g. expiry of timer, overload, etc. Table 2 below shows an exemplary information element (IE) that provides one possible way of communicating the cause for the cancelling operation, with further definition provided in the following Tables 3-4. 
Therefore, Da Silva, et al. also reads at least on all of the independent claims.

LATHEEF, et al. (US 2021/0051550 A1), which claims priority to a prior foreign application. See pars. 0075-0077, the CHO candidate target cell to send a handover cancel request to the source cell 106, if the CHO candidate target cell 106 can no longer serve the UE 102 for which the CHO preparation is completed, etc., sending a handover release/cancel request or CHO configuration release request to the source cell 106. The source cell 106 accepts the handover cancel request and sends a handover cancel request acknowledgment to the CHO candidate target cell 106, on receiving the handover cancel request. Further, on accepting the handover cancel request, the source cell 106 requests the UE 102 to release the CHO configuration of the CHO candidate target cell 106, etc., the source cell 106 may accept the handover cancel request and send the handover cancel request acknowledgment to the CHO candidate target cell 106 by ensuring that the UE 102 has released the CHO configuration of the CHO candidate target cell 106.
Therefore, LATHEEF, et al. also reads at least on all of the independent claims and can also be combined with Han to reject other alternative features in claims 5, 13 and 20, such as sending a reconfiguration message to the UE to release the CHO configuration of the target base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAGDI ELHAG/Primary Examiner, Art Unit 2641